Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Johnnie Cordero appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on Cordero’s complaint alleging violations under 42 U.S.C. § 1983 (2006) and the Americans with Disabilities Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cordero v. City of Columbia, No. 3:11-cv-02502-JFA, 2013 WL 1282061 (D.S.C. Mar. 27, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.